  

Matthias Rebmann

_-from: Matthias Rebmann [cmrebmann@phospholipids.net]
nt: Thursday, September 01, 2011 8:10 AM
‘oO: ‘Dr. H. Rebmann'; ‘Bruce Baretz'
Subject: transfers

Still, | am awaiting a response. As Lipoid LLC does not reply, | went to a Sprint store (such service is not proviaed over
the phone) and explained the situation. | asked them to transfer the numbers except for 646.924.5586 which | owned
before | started Lipoid LLC. Sprint explained to me that they cannot transfer the numbers without official consent of
Lipoid LLC. | authorized the transfer from my side. Sprint also explained to me that lots of phone equipment was
associated with the other numbers. Such equipment could be transferred to the new account. In the store, we
attempted to reach Dr. Baretz on his personal cell phone, but could not reach him.

Mr. Nelson Glass, store supervisor, offered to complete the transfer if contacted by Lipoid LLC.
86" Street

169 East 86" Street

Cell 917-272-3498

Sincerely,
Matthias Rebmann

Good afternoon.

\webssibly, this e-mail has not yet been received or read.
Is the new management interested in the orderly transfer of the Sprint account?

Sincerely]
Matthias

Dear Mr. President of the Lipoid Group!
impressive, like true royalty you employ more and more people to communicate with your family!

You introduced Mr. Zigmont to me a long time ago. He was the one you “would have never hired due to his Polish
management style”, a well established term in Germany, dating back to the justification of the last German war against
them. Then, you decided to keep Mr. Zigmont to prevent him from competing with Lipoid. Yet, he was never allowed to
attend Lipoid meetings in Europe per your order.

Your behavior added to my difficulties with him. After several years, | explained on the phone to you at great length
that Mr. Zigmont was frequently disloyal to me and ineffective for the business. You immediately criticized my
incompetence: You, in my.shoes, would have fired Mr. Zigmont a long time ago. You dismissed my response as you
insisted that he is kept as a captive consultant (an Anglo-Latin alliteration). | assume that you will now extend a very
nice contract offer to him. Certainly a proof for your experienced and refined skills of intrigue. | was terminated for
“unwillingness to work with the parent company and others within our group”.

“erion’t think that Mr. Zigmont is suited for the communication about the American Lecithin homepage. Generally, !
repeat my openness to a fair agreement. Please feel free to contact me if you have any questions.

CONFIDENTIAL CMRO000128
